LAWSON, Justice.
Franklin E. Adams was indicted by a grand jury of Mobile County on October 20, 1964, for the offense of robbery.
*609On October 27, 1964, a practicing attorney of the Mobile County Bar was appointed by the trial court to represent Adams after a finding that he was indigent and unable to employ an attorney.
On November 3, 1964, Adams appeared in court with his appointed attorney and entered a plea of not guilty and waived arraignment.
On December 7, 1964, Adams in the presence of his appointed attorney changed. his plea of not guilty to that of guilty.
Thereafter on December 8, 1964, a jury • found Adams guilty of robbery and fixed his punishment at life imprisonment. Adams was adjudged guilty of the of- ‘ fense of robbery and sentenced in accordance with the jury’s verdict. The court-appointed attorney was present through the trial and at time of sentence.
On May 7, 1965, Adams filed notice of appeal and requested a free transcript, which request was granted. Adams also requested that the court appoint his trial attorney to prosecute this appeal. This request was • granted.
Thereafter the trial attorney gave up his practice in Mobile County, so the trial court appointed another attorney to prosecute the appeal.
We have examined the transcript of the record and the transcript of the evidence. It appears that Adams was regularly indicted; that he was afforded counsel; that he entered a plea of guilty; that the State presented evidence to the jury altogether sufficient to warrant the jury’s verdict.
We find in the record before us no ground for reversal, hence the judgment appealed from is due to be affirmed. It is so ordered.
Affirmed.
LIVINGSTON, C. J, and GOODWYN and COLEMAN, JJ., concur.